Registration No. 333- As filed with the Securities and Exchange Commission on September 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State of Incorporation) (IRS Employer Identification No.) 1525 Pointer Ridge Place Bowie, MD 20716 (Address of Principal Executive Offices and Zip Code) Old Line Bancshares, Inc. 2010 Equity Incentive Plan (Full title of the plan) Copies to: James W. Cornelsen, President and Frank C. Bonaventure, Jr., Esquire Chief Executive Officer Ober, Kaler, Grimes & Shriver Old Line Bancshares, Inc. 100 Light Street 1525 Pointer Ridge Place Baltimore, Maryland 21202 Bowie, MD 20716 (410) 347-7305 (301) 430-2500 (Name, Address and Telephone Number of Agent for Service) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share(2)(3) Proposed maximum aggregate offering price(3) Amount of registration fee Common Stock, $0.01 par value 450,000 shares (1)Also registered hereunder are such additional number of shares of Common Stock, presently indeterminable, as may be necessary to satisfy the anti-dilution provisions of the Equity Incentive Plan to which this Registration Statement relates pursuant to Rule 416(a). (2)Calculated on the basis of the average of the high and low sale prices of the Registrant’s Common Stock as reported on September 23, 2013 on the Nasdaq Capital Market which date is within 5 business days prior to the date of the filing of this Registration Statement, in accordance with Rules 457(h) and 457(c). (3)Estimated solely for the purpose of determining the registration fee in accordance with Rule 457(h). This Registration Statement shall become effective upon filing in accordance with Section 8(a) of the Securities Act of 1933, as amended. EXPLANATORY NOTE This Registration Statement registers additional securities of the same class as other securities for which the registration statement filed on Form S-8 (SEC File No. 333-168291) of the Registrant is effective. The information contained in the Registrant’s registration statement on Form S-8 (SEC File No. 333-168291) is hereby incorporated by reference pursuant to General Instruction E of Form S-8. Part II Information Required in the Registration Statement Item 8.List of Exhibits The following exhibits are filed with or incorporated by reference in this Registration Statement (numbering corresponds to Exhibit Table in Item 601 of Regulation S-K): Old Line Bancshares, Inc. 2010 Equity Incentive Plan (incorporated by reference to Appendix A to the Registrant’s Proxy Statement on Schedule 14A filed with the Commission on July 12, 2013). Opinion of Ober, Kaler, Grimes & Shriver, a Professional Corporation, as to the legality of the Common Stock. Consent of Ober, Kaler, Grimes & Shriver, a Professional Corporation (contained in the opinion included as Exhibit 5). Consent of Rowles & Company, LLP. Power of Attorney (including on signature page). 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the city of Bowie, State of Maryland, on September 25, 2013. OLD LINE BANCSHARES, INC. By: /s/ James W. Cornelson James W. Cornelsen, President and Chief Executive Officer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints James W. Cornelsen and Mark A. Semanie, and each of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his substitute, may lawfully do or cause to be done by virtue thereof.This power of attorney may be executed in counterparts. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated: Name Title Date /s/James W. Cornelsen Director, President and James W. Cornelsen Chief Executive Officer September 25, 2013 (Principal Executive Officer) /s/Mark A. Semanie Chief Operating Officer, Acting Mark A. Semanie Chief Financial Officer (Principal Accounting and Financial Officer) September 25, 2013 /s/Craig E. Clark Director and Craig E. Clark Chairman of the Board September 25, 2013 3 /s/G. Thomas Daugherty Director September 25, 2013 G. Thomas Daugherty /s/Daniel W. Deming Director September 25, 2013 Daniel W. Deming /s/James F. Dent Director September 25, 2013 James F. Dent /s/Andre' J. Gingles Director September 25, 2013 Andre' J. Gingles /s/William J. Harnett Director September 25, 2013 William J. Harnett /s/Carla Hargrove McGill Director September 25, 2013 Carla Hargrove McGill /s/Frank Lucente, Jr. Director September 25, 2013 Frank Lucente, Jr. /s/Gail D. Manuel Director September 25, 2013 Gail D. Manuel /s/John D. Mitchell Director September 25, 2013 John D. Mitchell /s/Gregory S. Proctor, Jr. Director September 25, 2013 Gregory S. Proctor, Jr. /s/Jeffrey A. Rivest Director September 25, 2013 Jeffrey A. Rivest /s/Suhas R. Shah Director September 25, 2013 Suhas R. Shah 4 /s/John M. Suit, II Director September 25, 2013 John M. Suit, II /s/Michael J. Sullivan Director September 25, 2013 Michael J. Sullivan /s/Frank E. Taylor Director September 25, 2013 Frank E. Taylor 5 EXHIBIT INDEX Old Line Bancshares, Inc. 2010 Equity Incentive Plan (incorporated by reference to Appendix A to the Registrant’s Proxy Statement on Schedule 14A filed with the Commission on July 12, 2013). Opinion of Ober, Kaler, Grimes & Shriver, a Professional Corporation, as to the legality of the Common Stock. Consent of Ober, Kaler, Grimes & Shriver, a Professional Corporation (contained in the opinion included as Exhibit 5). Consent of Rowles & Company, LLP. Power of Attorney (including on signature page).
